Citation Nr: 1302638	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-34 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar scoliosis, diffuse spondylosis, and degenerative disc disease (DDD) at L4-5 and L5-S1, with scars.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which confirmed and continued a 40 percent rating in effect for the Veteran's low back disorder.  

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

In this case, the Veteran reports that he worked in "culinary" but was not currently employed and had not worked since 2007.  See the January 2011 examination report.  The Board acknowledges that the Veteran is no longer employed, and that he and his daughter have asserted that he is unemployed, at least in part, because of his lumbar spine disability.  The RO considered and rejected the claim for a TDIU in a now final June 2009 rating decision.  The Veteran and his daughter, a nurse, have since submitted statements where it is again asserted that he is unable to work, at least in part, because of his back problems.  Thus, the issue of entitlement to TDIU is again raised by the record.  In light of Rice, the aforementioned issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

For the entire period on appeal, the Veteran's low back disorder (lumbar scoliosis, diffuse spondylosis, and degenerative disc disease (DDD) at L4-5 and L5-S1 with scars) did not manifest any unfavorable ankylosis or any incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent disabling for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in June 2008, July 2008, September 2008, March 2009, and December 2010) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the June 2008 and December 2010 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran, his daughter, and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

During the course of this appeal, the Veteran underwent VA examinations in July 2008 and January 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The Board therefore finds that the examinations were adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012).  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2012).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2012).  

The Court of Appeals for Veterans Claims (CAVC) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2012).  Here, the disability has not significantly changed and a uniform evaluation is warranted.  

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2012).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).  

Historically, service connection for the Veteran's thoracolumbar spine disability was established in a rating decision of April 1971, with an effective date from separation from service in March 1971, and rated as 20 percent disabling.  In a March 1978 rating decision, the 20 percent rating was reduced to 10 percent, but it was increased to 40 percent in a May 1979 rating decision, effective from January 5, 1970.  The 40 percent rating was confirmed and continued over the years as evidenced by numerous rating decisions, as well as by Board decision in December 1987.  In a July 1988 rating decision, the 40 percent evaluation was decreased to 10 percent, effective from November 1, 1988.  The Board confirmed that rating in an August 1990 decision.  In a July 1995 rating decision, the 10 percent evaluation was increased to 20 percent, effective from March 17, 1995.  The RO confirmed and continued that rating upon rating decision in October 2000.  In a June 2001 rating decision, the disability rating was increased to 40 percent, effective July 27, 2000.  

On a document received on April 25, 2008, the Veteran requested a rating in excess of 40 percent for his low back disorder.  The RO confirmed and continued the 40 percent rating in a December 2008 rating decision.  In February 2009, he disagreed with the disability rating and asserted that his service-connected disability warranted a higher rating.  This appeal ensued.  

The Veteran's service-connected thoracolumbar spine disability is rated by the RO under the provisions of DC 5241 for spinal fusion.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243). Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a (2012).  

Note (1) instructs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2012).  

When rating intervertebral disc syndrome (DC 5243), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under DC 5003 should also be considered.  A 60 percent disability rating is assigned for intervertebral disc syndrome if incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a (2012).  

Moreover, an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  

Background and Analysis

The Board has reviewed the evidence of record and finds that the weight of evidence does not support the next higher 50 percent rating.  

In reaching its conclusion, the Board has considered the Veteran's private treatment records, to include those from his September 2007 laminectomy, statements by the Veteran, as well as VA records, to include VA treatment reports dated through 2012.  These records include examination reports (conducted for VA purposes) dated in July 2008 and January 2011.  

Specifically, the Board notes that the Veteran was admitted to the hospital in September 2007 for back symptoms.  His history included DDD for which he had received steroid injections, most recently 6-8 weeks prior to admission.  Magnetic resonance imaging (MRI) showed an epidural abscess which was causing cord compression.  He underwent a L3-5 laminectomy with removal of the epidural abscess.  

When examined for VA purposes in July 2008, the Veteran reported significant pain in the lower back area for over 15 years.  The pain was constant and traveled to his lower extremities.  The fact that he had undergone a laminectomy in 2007 was noted.  He still experienced pain post surgery for which he took medication.  On musculoskeletal examination, the Veteran's posture was abnormal with scoliosis.  His gait was abnormal.  He required the use of a walker to facilitate ambulation.  He had a stooped over posture and dragged his feet with walking.  He used a 4 wheeler walker because of lumbar sacral pathology - DDD with history of spinal surgery.  

Exam of the thoracolumbar spine revealed complaints of radiating pain on movement from the upper spine and left leg sciatica.  Muscle spasm was present in the left leg only.  Tenderness was noted with moderate pain on palpation.  Straight leg raising on the right was positive.  There was negative straight leg raising 0on the left.  The lumbar spine was in a fixed position.  The position of the ankylosis was favorable.  

Range of motion was flexion to 90 degrees, extension to 5 degrees, bilateral lateral flexion to 20 degrees, and bilateral rotation to 25 degrees.  There was objective evidence of pain on movement on all ranges of motion.  Joint function was additionally limited by pain, fatigue, weakness, and lack of endurance, but not by incoordination, after repetitive use.  There was no additional limitation in degrees.  The Veteran's head position was abnormal, leaning forward due to curvature of the spine.  There was symmetry of appearance and symmetry of spinal motion.  The curvatures of the spine were abnormal with mild thoracic tenderness.  Neurological exam of the upper extremities was normal.  The lower extremities revealed that motor function was abnormal with left sided weakness of the thigh, calf, and foot.  Sensory function was normal.  There was evidence of intervertebral disc syndrome with nerve root involvement of the lumbosacral spine motor weakness.  The most likely peripheral nerves involved were the sciatic, tibial, and superficial peroneal nerve.  The disc disease did not cause any bowel or bladder or erectile dysfunction.  The Veteran's lumbar scar was described as measuring 11 cm by 1/2 cm.  There was no tenderness, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  The diagnosis was chronic low back with lumbar scoliosis, diffuse spondylosis, DDD at L4-5 and L5-S1 with intervertebral disc syndrome of the lumbar spine.   

Private records dated in 2009 reflect treatment for an eye condition and for a gastric ulcer.  VA records dated in 2009 and 2010 reflect treatment for various conditions, to include anemia and follow-up for cardiac problems such as hypertension and aortic valve replacement.  His low back pain was also noted.  

The Veteran reported in an October 2010 statement that his back pain had increased in severity and that he was unable to work, at least in part, because of his back condition.  His daughter reported in February 2011 that the Veteran had had back problems ever since she was a little girl and that his activities had been limited.  She also noted his long history of heart problems.  She noted that she was a registered nurse and had seen him suffer with these problems for many years.  She noted that his heart and back problems made it impossible for him to work.  

Additional orthopedic examination for VA purposes was conducted in January 2011.  The Veteran indicated that he was limited in walking because of his spine condition.  On average, he could only walk about 20 feet.  He often fell due to back symptoms.  He reported stiffness, fatigue, spasms, decreased motion, and paresthesia.  He did not have numbness, but there was weakness of the spine and leg.  He had no related bowel problems and did not experience erectile dysfunction.  The Veteran's pain was exacerbated by physical activity, stress, stooping, bending, and sitting.  During flare-ups, he experienced limited range of motion.  He gave a history of his 2007 surgery indicating that he had three discs removed but still had not had relief of his back pain.  

On examination, there was a slight forward bending posture due to discomfort of the spine.  His walking was unsteady, and his gait was guarded due to pain.  Exam of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or unusual shoe wear pattern.  For ambulation, he required a walker to aid in stability and problems with ambulation fatigue.  The thoracolumbar spine showed radiating pain on movement.  Muscle spasm was present and produced an abnormal gait.  No tenderness was indicated, but guarding was noted.  No weakness or atrophy in the limbs was present.  Ranges of motion of the thoracolumbar spine included flexion to 60 degrees with extension to 15 degrees.  Right and left lateral flexion and rotation were to 20 degrees.  The Veteran exhibited symmetry of spinal motion with normal curves of the spine.  Neurological evaluation revealed normal motor function and sensation in both extremities.  The examiner noted that peripheral nerve involvement was not evident.  As for the Veteran's lumbar scar, it was linear and measured 12 cm by 0.2 cm.  It was not painful on exam, and there was no skin breakdown.  It was superficial, without underlying tissue damage.  There was inflammation or edema and no keloid formation.  It was not disfiguring and did not result in limited motion or function.  

VA virtual records reflect that the Veteran was seen in September 2011 for back pain which increased when he walked.  The pain radiated from side to side.  He stated when he took a deep breath, laughed, sneezed, or coughed, the pain increased.  He denied any strenuous activity but did have shortness of breath when he walked.  He had had open heart surgery on four occasions.  In February 2012, he called requesting an ambulation aid.  

Based on the foregoing, a higher (50 percent) rating is not warranted for the Veteran's service-connected lumbar spine disorder, classified as lumbar scoliosis, diffuse spondylosis, and DDD at L4-5 and L5-S1, with scars.  For an increased rating of 50 percent, a finding of unfavorable ankylosis of the entire thoracolumbar spine is required.  The Board notes that the Veteran already receives the maximum rating based on limitation of motion of the thoracolumbar spine.  In this case, the evidence does not show and the disability does not otherwise approximate unfavorable ankylosis.  Favorable ankylosis was noted in 2008 (but not in 2011), but a 40 percent rating is the maximum for that manifestation of the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243.  Moreover, the evidence does not indicate that the Veteran has been prescribed bed rest or experienced any incapacitating episodes of at least 6 weeks during a 12 month period.  Thus, a higher 60 percent rating for spinal fusion or intervertebral disc syndrome (DCs 5241 or 5243) is not warranted.  

Regarding DeLuca provisions, the Board notes that the Veteran has consistently reported significant and severe pain associated with his back disorder.  As noted upon exam in 2011, at time of pain, he could function with medication.  During flare-ups, there was limited range of motion.  In 2008, his joint function was additionally limited by pain, fatigue, weakness, and lack of endurance, but not by incoordination, after repetitive use.  There was no additional limitation in degrees.  At the time of the 2011 exam, repetitive motion of range testing could not be accomplished because of pain, but the examiner noted that there was no functional limitation of walking or standing due to back manifestations.  Further, even considering the complaints of pain, there was no objective evidence of forward flexion limited to a severe degree.  While there was pain, he could flex forward to a minimum of 60 degrees which is no more than moderate in limitation.  Thus, the functional impairment does not result in a disability comparable to unfavorable ankylosis.  

The Board has also considered the Veteran's statements, as well as his nurse daughter's, regarding his long standing back disorder.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report their observations because this requires only personal knowledge as it comes to them through their senses.  Moreover, as his daughter is a nurse, her statements have been considered in light of her medical expertise.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Board acknowledges the beliefs as set forward by the Veteran and his daughter that his symptoms are of such severity as to warrant a higher rating; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Moreover, they do not assert that he has unfavorable ankylosis.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, more probative than the assessments of the Veteran or his nurse daughter.  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied as to the lumbar spine disability.

Final Considerations

The Board has also considered whether the Veteran could be assigned a separate compensable rating based on surgical scars associated with his service-connected lumbar spine disability.  The criteria for rating scars were revised, effective October 23, 2008.  The 2008 revised criteria apply only to claims filed on or after October 23, 2008 unless the Veteran requests that the agency of original jurisdiction (AOJ) review his evaluation under the 2008 revised criteria.  Since the RO addressed the issue and considered old and new criteria in this case, (see the May 2012 supplemental statement of the case (SSOC)), the Board will also address whether the Veteran is entitled to a separate rating for the surgical scars as a part of determining the appropriate evaluation for the lumbar spine disability.  In this case, the Veteran did not have an opportunity to request review under the currently effective rating criteria.  Therefore, to ensure there is no prejudice to the Veteran, the Board will consider both the old and revised criteria in determining whether the Veteran is entitled to a separate rating for the surgical scars.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  

The pertinent rating criteria effective prior to and from October 23, 2008 are similar.  Under the criteria effective prior to October 23, 2008, a 10 percent rating was warranted for a superficial scar that was either painful or unstable (frequent loss of covering of the skin over the scar).  38 C.F.R. § 4.118 (2012), DCs 7803 and 7804 (effective prior to October 23, 2008).  Under the criteria effective from October 23, 2008, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118 (2012), DC 7804 (effective October 23, 2008).  

There is no evidence that lumbar spine surgical scars are painful or unstable.  On VA examinations in 2008 and 2011, the examiners noted that the Veteran's lumbar spine scar was stable without abnormal texture or keloid formation.  There was no scar tenderness indicated.  Since the surgical scar is essentially asymptomatic, a preponderance of the evidence is against a finding that a separate compensable rating for the scars is warranted.  

Additionally, the Board has considered whether staged ratings are appropriate.  See Hart, supra.  The symptomatology of the Veteran's lumbar spine disability has not undergone any significant increase or decrease so as to warrant a rating in excess of 40 percent at any time during the appeal period.  Accordingly, staged ratings are not warranted.  

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2012).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id. 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran's lumbar spine disability primarily involves pain and limitation of motion, which has required physician prescribed bed rest.  Such impairment is specifically contemplated by the rating criteria and the Veteran has been evaluated on that basis.  Hence, the rating criteria reasonably describe the Veteran's disability.  In short, there is no indication in the record that the average industrial impairment from the Veteran's lumbar spine disability would be in excess of that contemplated by the 40 percent rating; the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In summary, for the reasons and bases expressed above, the Board has concluded that the criteria for a rating in excess of 40 percent are not met for the service-connected lumbar spine disorder.  


ORDER

A rating in excess of 40 percent for lumbar scoliosis, diffuse spondylosis, and DDD at L4-5 and L5-S1, with scars, is denied.  


REMAND

In Rice, supra, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As stated in the Introduction of this decision, the issue of entitlement to TDIU has been raised by the record.  

A TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012).  In this case, the issue of entitlement to TDIU has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.  Specifically, the Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that pertains to claim of TDIU.  

2.  Schedule the Veteran for appropriate examination(s) to determine the impact of his service-connected disabilities on his employability.  The claims file must be provided to the examiner(s) for review.  The examiner(s) should obtain a complete occupational history from the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner(s) should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected lumbar scoliosis, diffuse spondylosis, and DDD at L4-5 and L5-S1, with scars, and/or service-connected hemorrhoids, alone or in combination, preclude him from securing and following substantially gainful employment.  A complete rationale must be provided for any opinion(s) expressed.  

3.  If the requirements for TDIU under 38 C.F.R. § 4.16(a) are not met, the RO/AOJ must refer the matter to the Director, Compensation and Pension Service for consideration of TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b). 

4.  After completion of the above and any other development deemed necessary, the RO should review and adjudicate the issue of entitlement to a TDIU.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a SSOC and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


